DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2015/0090683 to Sabounjian.
	Regarding claim 1, Sabounjian discloses a rack used in an automated storage and retrieval system, comprising uprights (12) and one or more pallet bracket floors, wherein each pallet bracket floor comprises a pair of pallet beams (26), the pallet beam is detachably mounted on the upright and is set to be capable of allowing a pallet to be placed thereon, and a horizontal spacing between the pair of pallet beams is set to be capable of allowing a pallet fork of an automated guided vehicle to pass in a vertical direction and a channel (not numbered, but shown in fig. 1).
	Sabounjian discloses the claimed invention except the addition of his diagonal brace (18), shelving material (76) and cross-bar (60).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove the diagonal brace (18), shelving material (76) and cross-bar (60) from the middle shelving units without compromising its utility or structural integrity for the purpose of providing a slimmed down and lighter racking system and, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
	Regarding claim 2, Saboujian discloses the rack used in an automated storage and retrieval system according to Claim 1, wherein multiple location holes (22) are provided on the upright (12); the pallet beam (26) comprises a mounting surface and a supporting surface; a mounting hole (not numbered, but shown in fig. 9; Note: the hole element [52] fits in is the mounting hole) that can match the location hole is provided on the mounting surface; and further comprises a connecting pin (52); the connecting pin is set to mount the pallet beam to the upright at a required height by means of the location hole and the mounting hole.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabounjian in view of patent application no. 2015/0076092 to Tambornino et al.
	Regarding claim 3, Sabounjian discloses the claimed invention including a foot fixation surface (14).
	Sabounjian does not disclose an anchor bolt for the foot.
	Tambornino et al. discloses it is known to have an anchor bolt (paragraph 29) in an upright fitness apparatus.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sabounjian with the teachings of Tambornino et al. by adding the anchor bolt with a reasonable expectation of success for the purpose of providing an efficient means of avoiding inadvertent or undesirable moving of the racks.   
Claims 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabounjian in view of patent no. 4,007,843 to Lubbers et al. 
Regarding claim 4, Sabounjian discloses the claimed invention except for the control system, automated guided vehicle, ground marks and multiple racks.  
Lubbers et al. discloses it is known to have a control system (col. 5, lines 26-34), automated guided vehicle (100 and 200), ground marks (16) and multiple racks (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sabounjian with the teachings of Lubbers by adding the control system, automated guided vehicle, ground marks and multiple racks with a reasonable expectation of success for the purpose of providing an efficient means to store and retrieve items in a warehouse.  
Regarding claim 5, the recited method steps for an automated storage and retrieval are considered to be obvious to Sabounjian in view of Lubbers et al., since Sabounjian in view of Lubbers et al. disclose all of the structural limitations of the claim.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have performed the method with the apparatus of Sabounjian in view of Lubbers et al. for the purpose of providing an efficient means of using multiple transfer vehicles in a single aisle for moving goods as stated by Lubbers et al. in col 2, lines 55-62.
Regarding claims 6 and 8, Saboujian discloses the rack used in an automated storage and retrieval system according to Claims 4 and 5, wherein multiple location holes (22) are provided on the upright (12); the pallet beam (26) comprises a mounting surface and a supporting surface; a mounting hole (not numbered, but shown in fig. 9; Note: the hole element [52] fits in is the mounting hole) that can match the location hole is provided on the mounting surface; and further comprises a connecting pin (52); the connecting pin is set to mount the pallet beam to the upright at a required height by means of the location hole and the mounting hole.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabounjian in view of Lubbers et al. as applied to claim 4 above, and in further view of patent application no. 2015/0076092 to Tambornino et al.
	Regarding claims 7 and 9, Sabounjian in view of Lubbers et al. discloses the claimed invention including a foot fixation surface (14, Sabounjian).
	Sabounjian in view of Lubbers et al. does not disclose an anchor bolt for the foot.
	Tambornino et al. discloses it is known to have an anchor bolt (paragraph 29) in an upright fitness apparatus.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sabounjian in view of Lubbers et al. with the teachings of Tambornino et al. by adding the anchor bolt with a reasonable expectation of success for the purpose of providing an efficient means of avoiding inadvertent or undesirable moving of the racks.

Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive.  Applicant argues Sabounjian does not meet the limitations of claim 1 because its elements [60 and 18] would prevent a fork from passing between the deck beams.  The examiner disagrees because elements [60 and 18] in Sabounjian are used to reinforce the rack structure and are not necessarily needed to build the rack.  If those elements are not present, then clearly a fork can move between Sabounjian’s deck beams [26] and therefore meet that limitation of the claim.  Next, applicant argues Lubber’s rail [16] is not equivalent to the “ground marks” in claim 4.  The examiner disagrees because Lubber’s control system (col. 5, lines 26-34)  and rail [16] work together to start/stop the mobile vehicle [100] throughout the racking system therefore meeting the limitation of claim 4.       

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                                                                                                                                                                                                                                
Wbj.